Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0212090 to Stjerna in view of U.S. Pat. No. 6,804,847 to Grothaus 
Claim 1-3 and 11, Stjerna discloses a pocketed spring unit and method of forming comprising a plurality of strings of pocketed springs 3 and a cover sheet, wherein each string comprises a flap of material 21 located along an edge of the string and extending longitudinally of the string wherein the flaps are formed of pocketing material over a plurality of springs and joined along its free edges and at positions between adjacent springs [0033]. Stjerna is silent to a cover sheet. Grothaus disclose that cover sheets are well known (col. 1 lines 14-31).  It would have been obvious for one having ordinary skill in the art at the time of the invention to fold over the flaps of Stjerna and connect a cover sheet as taught by Grothaus yielding 
Claims 6, 10, and 14, Stjerna discloses the unit wherein the welds are employed for connecting longitudinal lines, but is silent to the flap being joined to the cover sheet by welds. Selecting from a plethora of connecting means is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select a welded connection yielding predictable results that provide an equivalent and alternative means to connect the flap and cover members together to form an integral innerspring assembly.
Claims 7-9, and 12-13, Stjerna, as modified, discloses the unit and method wherein the flap is joined to the cover sheet, wherein the cover sheet is separate from the strings and is joined to one or more of the flaps 











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673